09-2362-ag
    Wang v. Holder
                                                                                   BIA
                                                                          Balasquide, IJ
                                                                          A090 347 355
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 16 th day of June, two thousand ten.

    PRESENT:
             RALPH K. WINTER,
             JOSÉ A. CABRANES,
             PETER W. HALL,
                 Circuit Judges.
    _______________________________________

    YONG FU WANG,
             Petitioner,

                     v.                                    09-2362-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Sheema Chaudhry, New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Mary Jane Candaux,
                                  Assistant Director; Todd J. Cochran,
                                  Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED, that the petition for review
is DENIED.

     Yong Fu Wang, a native and citizen of the People’s
Republic of China, seeks review of a May 7, 2009, order of
the BIA affirming the June 18, 2007, decision of Immigration
Judge (“IJ”) Javier Balasquide, which denied his application
for asylum, withholding of removal, and relief under the
Convention Against Torture (“CAT”). In re Yong Fu Wang, No.
A090 347 355 (B.I.A. May 7, 2009), aff’g No. A090 347 355
(Immig. Ct. N.Y. City June 18, 2007). We assume the
parties’ familiarity with the underlying facts and
procedural history in this case.

     Under the circumstances of this case, we review the
IJ’s decision as modified and supplemented by the BIA’s
decision. See Xue Hong Yang v. U.S. Dep’t of Justice, 426
F.3d 520, 522 (2d Cir. 2005); see also Yan Chen v. Gonzales,
417 F.3d 268, 271 (2d Cir. 2005). The applicable standards
of review are well-established. See 8 U.S.C.
§ 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d
162, 165-66 (2d Cir. 2008).

     For asylum applications governed by the REAL ID Act,
the agency may, considering the totality of the
circumstances, base a credibility finding on an asylum
applicant’s “demeanor, candor, or responsiveness,” the
plausibility of his or her account, and inconsistencies in
his or her statements, without regard to whether they go “to
the heart of the applicant’s claim.” See 8 U.S.C.
§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167. Here,
substantial evidence supports the agency’s adverse
credibility determination. We defer to the IJ’s finding
that Wang’s unresponsive demeanor during cross-examination
undermined his credibility. See Majidi v. Gonzales, 430
F.3d 77, 81 n.1 (2d Cir. 2005); see also Shu Wen Sun v.
Board of Immigration Appeals, 510 F.3d 377, 380-81 (2d Cir.
2007).

     We also find no error in the IJ’s reliance on Wang’s
inconsistent testimony regarding the date on which he was
married. Nor was it error to rely on the inconsistency

                             2
between Chen’s testimony that he decided to leave China in
December 2004 and the affidavits from his wife and mother-
in-law, which indicate that he made this decision in
December 2005, shortly after his wife’s alleged forced
abortion. Such were proper bases for an adverse credibility
determination. See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia
Lin, 534 F.3d at 167. To the extent that Wang offered
explanations for these discrepancies, the IJ was not
compelled to credit them. See Majidi, 430 F.3d at 80-81.

     Finally, Wang does not challenge the agency’s denial of
his withholding of removal or CAT claims before this Court.
Even assuming that Wang’s challenge to the IJ’s adverse
credibility determination suffices to challenge the agency’s
denial of his applications for each form of relief, that
determination undermines each claim to the extent they were
based on the same factual predicate. See Paul v. Gonzales,
444 F.3d 148, 156-57 (2d Cir. 2006); Xue Hong Yang v. U.S.
Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3